Case 1:18-cv-00124-HYJ-RSK ECF No. 212-19, PagelD.2375

Original - Court

 

 

 

Approved, SCAO 1st copy - for LEIN entry
— STATE OF MICHIGAN
JUDICIAL DISTRICT : 13-257503 PH
14th JUDICIAL CIRCUIT REMOVAL OF ENTRY FROM LEIN
Muskegon COUNTY PROBATE Meyers v. Rudd
ORI Court address
Mil-

 

Court telephone no.

990 Terrace Street, Muskegon MI 49442 (231) 724-6530

Effective date of order Expiration date of order Agency file no,
07/22/2013 02/01/2014 NSPD: 2013-04915

 

 

 

 

 

 

 

TO: Law enforcement agency and address Defendant/Juvenile/Respondent name, address, and telephone no.
é — Daniel William Rudd

Norton Shores Police Department 201 8 LAKE AVE

4814 Henry Street SPRING LAKE, MI 49456

MI4

Norton Shores, MI 49441 (231) $57-2532

Phone: 231-733-2691 Fax: 231-798-1968 Date of birth
L 4 12/18/2015

 

 

 

IT |S ORDERED:

1. The conditions requiring LEIN eniry in this case or matter no longer exist.

2. The record of this entry shall be removed immediately from Law Enforcement Information Network (LEIN) files.

 

=e e$"te Ga ap Pel £44791
ate

Judge/Distri¢/courtjnagistrate Bar no.

To the law enforcement agency:

Immediately after receiving this form, remove entry in this case or matter from Law Enforcement Information Network (LEIN) files,
complete the certification, and return the 2nd copy to the court.

 

| CERTIFICATION OF REMOVAL

| certify that the LEIN entry in this case or matter has been removed from LEIN files.

Date Signature of law enforcement representative

Mc 239 (3/08) REMOVAL OF ENTRY F”°M LEIN MCL 764.15b, MCL 765.6b

 
